DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Original claims 1-19 and 21, filed July 16, 2021, are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 16, 2021, and April 25, 2022, are being considered by the examiner.

Claim Objections
The application filed July 16, 2021, includes claims 1-19 and 21.  There is no claim 20.  This violates 37 C.F.R. 1.75(f), which requires consecutive numbering of the claims.  
In order to provide the required consecutive numbering, and in view of the requirement to preserve original numbering of the claims throughout prosecution (37 C.F.R. 1.126), Examiner suggests that Applicant reply with an amendment to the claims that lists a claim 20 and marks it as Cancelled.  Any new claims that Applicant wishes to add may be numbered starting at 22.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “imaging device” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high-resolution” in claim 7 is a relative term which renders the claim indefinite. The term “high-resolution” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what resolutions would qualify as “high-resolution” or would not qualify as such.
Claim 18 recites a similar limitation and is also indefinite for substantially the same reasons as claim 7.

Claim 21 recites the limitation "the lens elements" in the second-to-last line.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ‘Shih’ (“Generating High-Resolution Image and Depth Map Using a Camera Array With Mixed Focal Lengths,” 2019; cited in IDS).
Regarding claim 1, Shih discloses an image restoration method (see method steps mapped below) of restoring an image (e.g., Figure 1, high-resolution output image is a restored image) obtained through an array camera (e.g., Fig. 1, images are captured by array of cameras, which together form an array camera), the image restoration method comprising:
obtaining a plurality of images through lens elements included in the array camera (e.g., Fig. 1, captured images, including telescopic images; e.g., Fig. 21 illustrates the lens elements); 
obtaining a global parameter of the plurality of images (Section IV.B.1, page 73, equation 3, homography matrix                                 
                                    H
                                
                            ); 
generating first processed images by transforming a viewpoint of each of the plurality of images based on the obtained global parameter (Sec. IV.B.1, pg. 73, homography matrix                                 
                                    H
                                
                             is applied to warp the images, which transforms their viewpoints); 
obtaining a local parameter for each pixel corresponding to each of the first processed images (Sec. IV.B.2, disparity                                 
                                    d
                                
                             is calculated for each pixel                                 
                                    x
                                
                            ); 
generating second processed images by transforming the first processed images based on the obtained local parameter (Sec. IV.B.2, pg. 74, eqn. 9, images are warped according to disparity); and 
generating a synthesized image of a target viewpoint based on synthesizing the second processed images (Sec. IV.B.3, second processed images                                 
                                    
                                        
                                            I
                                        
                                        
                                            i
                                        
                                        
                                            (
                                            1
                                            )
                                        
                                    
                                
                             are synthesized to generate a stitched image of a target viewpoint; Additional post-processing is described at Sec. IV.B.4; Fig. 8 shows overview of stitching process).

Regarding claim 5, Shih discloses the image restoration method of claim 1, and Shih further discloses that the generating of the synthesized image of the target viewpoint comprises:
generating the synthesized image with a higher resolution than a resolution of the second processed images by combining pixels of the second processed images (Sec. IV.B.3, scaling homography is applied to each second processed image                                 
                                    
                                        
                                            I
                                        
                                        
                                            i
                                        
                                        
                                            (
                                            1
                                            )
                                        
                                    
                                
                            , and then their pixels are combined to form stitched image                                 
                                    
                                        
                                            I
                                        
                                        
                                            s
                                        
                                    
                                
                            ; e.g., Fig. 8, middle of five rows, separate 2nd images are combined to form stitched image                                 
                                    
                                        
                                            I
                                        
                                        
                                            s
                                        
                                    
                                
                             with higher resolution than the individual 2nd images).

Regarding claim 6, Shih discloses the image restoration method of claim 5, and Shih further discloses that the generating of the synthesized image of the target viewpoint comprises: 
generating the synthesized image from the second processed images based on pixel shuffling (Sec IV.B.3, pixels from 2nd images are aligned and then combined; This is within the broadest reasonable interpretation (BRI) of “pixel shuffling” at least because the pixels are shuffled from each 2nd image into corresponding pixels of stitched image).

Regarding claim 10, Shih discloses the image restoration method of claim 1, and further discloses that the generating of the first processed images comprises: 
warping the plurality of images obtained into the first processed images having the target viewpoint based on the global parameter (Sec. IV.B.1, last par., homography                                 
                                    H
                                
                             is used to warp the images).

Regarding claim 11, Shih discloses the image restoration method of claim 1, wherein the lens elements of the array camera are disposed on the same plane and spaced apart from each other at a same distance (Sec. IV.A, 1st par., projection centers of all cameras are coplanar, with middle camera centered between outer cameras, such that the cameras are spaced apart at a same distance; see Fig. 2(d); Also see e.g., Fig. 21).

Regarding claim 12, Shih discloses the image restoration method of claim 1, wherein the plurality of images obtained through the lens elements are viewpoint images respectively corresponding to different viewpoints (e.g., Fig. 2(d), each image is captured from a different viewpoint).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2, 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shih in view of ‘DeTone’ (“Deep Image Homography Estimation,” 2016).

Regarding claim 2, Shih teaches the method of claim 1.
Shih teaches a homography matrix as its global parameter (see rejection of claim 1 and Sec. IV.B.1, eqn. 3).  Shih obtains the homography matrix using an equation that requires knowledge of certain camera parameters (Sec. IV.B.1, last paragraph).  These parameters can be estimated using calibration (Sec. IV.B.1, last paragraph).
Shih does not teach obtaining the global parameter (i.e. homography matrix) based on a neural network model that receives the plurality of images obtained as an input.
However, DeTone does teach techniques for obtaining a homography matrix global parameter based on a neural network model that receives a plurality of images obtained as an input (e.g., Fig. 1, images are input and homography matrix                         
                            H
                        
                     is output).
DeTone teaches that its techniques can produce homographies with lower error than other known techniques (e.g., Fig. 5) and are useful for image mosaicking (i.e. stitching) applications (Sec. VI, last par.).  
Unlike Shih, DeTone does not require any camera parameters to be known or estimated via calibration (e.g., Fig. 1, only inputs are images).  This is advantageous at least because it avoids performing an additional calibration procedure and because it is not prone to de-calibration errors (e.g., if one of the cameras shifts slightly after calibration, such that its calibrated rotation no longer matches its actual calibration).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Shih with the neural-network-based homography estimation of DeTone in order to improve the method with the reasonable expectation that this would result in a method that produced homographies with lower error than other known methods, and that did not require any camera parameters to be known or estimated via calibration.  This technique for improving the method of Shih was within the ordinary ability of one of ordinary skill in the art based on the teachings of DeTone.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Shih and DeTone to obtain the invention as specified in claim 2.	

Regarding claim 3, Shih in view of DeTone teaches the method of claim 2, and both Shih and DeTone teach that the obtaining of the global parameter comprises
obtaining matrix elements included in a projection matrix (Shih: Sec. IV.B.1, eqn. 3, homography projection matrix                                 
                                    H
                                
                            , including its elements, is obtained; DeTone: Fig. 1, homography matrix                                 
                                    H
                                
                             is obtained; Fig. 3 illustrates matrix elements of                                 
                                    
                                        
                                            H
                                        
                                        
                                            m
                                            a
                                            t
                                            r
                                            i
                                            x
                                        
                                    
                                
                            ).

Examiner notes that claim 15 recites limitations that are substantially the same as limitations recited in claim 2.  Shih in view of DeTone teaches the invention of claim 2.  Accordingly, claim 15 is also rejected under 35 U.S.C. 103 as being unpatentable over Shih in view of DeTone for substantially the same reasons as claim 2.


Claim(s) 8-9, 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shih in view of ‘Wang’ (“FADNet: A Fast and Accurate Network for Disparity Estimation,” 2020).
Regarding claim 8, Shih teaches the method of claim 1.
Shih teaches that the obtaining of the local parameter comprises:
obtaining an offset value of a pixel position for each pixel corresponding to each of the first processed images (Sec. IV.B.2, disparities                                 
                                    d
                                
                             are offset values for each pixel position                                 
                                    x
                                
                             determined for each first image                                 
                                    i
                                
                            ).
Shih uses a hand-crafted approach for determining its disparity offset values (Sec. IV.B.2, hand-crafted approach estimates disparity by optimizing energy at each level of a Gaussian pyramid).  Shih does not determine its disparity offset value based on a neural network model that receives the first processed images as an input.
However, Wang does teach that disparity offset values can be obtained based on a neural network that receives first images as an input (Fig. 1 gives an overview of the FADNet neural network used to obtain disparities from input images).
Wang teaches that traditional hand-crafted disparity estimation technqiues tend to fail on textureless and repetitive regions in images (Sec. I, 1st par.), that deep neural network (DNN)-based techniques surpass them in performance (Sec. I, 1st par.), and that its FADNet DNN-based technique advantageously achieves accuracy comparable to state-of-the-art methods, while running much faster (e.g., Sec. V, 1st par.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Shih with the neural-network-based disparity offset determination of Wang in order to improve the method with the reasonable expectation that this would result in a method that determined disparities with high accuracy and performance.  This technique for improving the method of Shih was within the ordinary ability of one of ordinary skill in the art based on the teachings of Wang.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Shih and Wang to obtain the invention as specified in claim 8.

Regarding claim 9, Shih in view of Wang teaches the method of claim 8, and Shih further teaches that the generating of the second processed images comprises:
generating the second processed images by performing an image transformation on each pixel corresponding to each of the first processed images based on the offset value (Sec. IV.B.2, eqn. 9, images are warped according to offset values                                 
                                    d
                                
                            ).

Examiner notes that claim 16 recites limitations that are substantially the same as limitations recited in claim 8.  Shih in view of Wang teaches the invention of claim 8.  Accordingly, claim 16 is also rejected under 35 U.S.C. 103 as being unpatentable over Shih in view of Wang for substantially the same reasons as claim 8.

Regarding claim 21, Examiner notes that the claim recites a device comprising: a processor; and a memory configured to store therein instructions to be executed by the processor, wherein the processor is configured to perform a method that is substantially the same as the method of claim 8.
Shih in view of Wang teaches the method of claim 8 (see above).
Shih does not explicitly teach implementing its method as a device comprising: a processor; and a memory configured to store therein instructions to be executed by the processor, wherein the processor is configured to perform the method.
However, Examiner takes Official Notice that it is old and well-known in the art of image analysis to implement an image processing method as a device comprising: a processor; and a memory configured to store therein instructions to be executed by the processor, wherein the processor is configured to perform the method.  Such computer implementation advantageously allows the method to be performed quickly and efficiently.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to implement the method of Shih in view of Wang as applied to claim 8 as a device comprising: a processor; and a memory configured to store therein instructions to be executed by the processor, wherein the processor is configured to perform the method, with the reasonable expectation that this would result in a method that could be performed quickly and efficiently.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Shih and Wang to obtain the invention as specified in claim 21.


Claim(s) 13-14, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shih.
Regarding claim 13, Shih teaches the method of claim 1.
Shih does not explicitly teach implementing its method as a non-transitory computer-readable storage medium storing instructions that are executable by a processor to perform the method.
However, Examiner takes Official Notice that it is old and well-known in the art of image analysis to implement an image processing method as a non-transitory computer-readable storage medium storing instructions that are executable by a processor to perform the method.  Such computer implementation advantageously allows the method to be performed quickly and efficiently.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to implement the method of Shih as a non-transitory computer-readable storage medium storing instructions that are executable by a processor to perform the method, with the reasonable expectation that this would result in a method that could be performed quickly and efficiently.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Shih to obtain the invention as specified in claim 13.

Regarding claim 14, Examiner notes that the claim recites a device comprising: a processor; and a memory configured to store therein instructions to be executed by the processor, wherein the processor is configured to: perform a method with steps that are substantially the same as steps of the method of claim 1.
Shih teaches the method of claim 1 (see above).
Shih does not explicitly teach implementing its method as a device comprising: a processor; and a memory configured to store therein instructions to be executed by the processor, wherein the processor is configured to: perform the method.
However, Examiner takes Official Notice that it is old and well-known in the art of image analysis to implement an image processing method as a device comprising: a processor; and a memory configured to store therein instructions to be executed by the processor, wherein the processor is configured to: perform the method.  Such computer implementation advantageously allows the method to be performed quickly and efficiently.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to implement the method of Shih as a device comprising: a processor; and a memory configured to store therein instructions to be executed by the processor, wherein the processor is configured to: perform the method, with the reasonable expectation that this would result in a method that could be performed quickly and efficiently.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Shih to obtain the invention as specified in claim 14.

Examiner notes that claim 17 recites limitations that are substantially the same as limitations recited in claim 5.  Shih teaches the invention of claim 5.  Accordingly, claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shih for substantially the same reasons as claim 5.

Regarding claim 19, Examiner notes that the claim recites a mobile device comprising: an imaging device configured to obtain a plurality of images corresponding to a plurality of viewpoints; and a processor configured to: perform a method that is substantially the same as the method of claim 1.
The “imaging device …” has been interpreted under 35 U.S.C. 112(f) – see Claim Interpretation above.  The corresponding structure, material, acts, or equivalents thereof, includes a device that obtains a plurality of images corresponding to a plurality of viewpoints – see [0089]-[0090] of the specification, as published.
Shih teaches the method of claim 1.
Shih further teaches a mobile device (Fig. 15 shows example of device, which can be moved and for at least this reason falls within the BRI of a mobile device) comprising: an imaging device configured to obtain a plurality of images corresponding to a plurality of viewpoints (e.g., Fig. 1, left, array of cameras forms an imaging device that obtains a plurality of images corresponding to a plurality of viewpoints).
Shih does not explicitly teach that a processor is configured to perform its method.
However, Examiner takes Official Notice that it is old and well-known in the art of image analysis to implement an image processing method as a processor configured to perform the method.  Such computer implementation advantageously allows the method to be performed quickly and efficiently.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to implement the method of Shih as a processor configured to perform the method, with the reasonable expectation that this would result in a method that could be performed quickly and efficiently.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Shih to obtain the invention as specified in claim 19.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘Chaudhuri’ (US 2019/0045168 A1)
Uses neural networks to synthesize an image at a virtual viewpoint
‘Lelescu’ (US 2012/0147205 A1)
Describes a procedure for synthesizing a viewpoint image from a set of micro-lens array images
Each individual image is warped to a common image grid, which is further processed to produce the output – e.g., Fig. 6
‘Meng’ (“Light Field View Synthesis via Aperture Flow and Propagation Confidence Map,” 2020)
Uses neural network to predict an aperture flow map (AFM), which describes pixel-wise shift between images and is used for view synthesis
‘Zhang’ (“Residual Networks for Light Field Image Super-Resolution,” 2019)
Example of performing super-resolution on light field images

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669